Exhibit 10.1 EXECUTION VERSION PURCHASE AND SALE AGREEMENT BETWEEN SCINTILLA, LLC AND NEW SOURCE ENERGY PARTNERS L.P. TABLE OF CONTENTS Page Article 1 DEFINED TERMS 1 Definitions 1 Interpretation and Construction 7 Article 2 PURCHASE AND SALE 8 Purchase and Sale of Assets 8 The Assets 8 Excluded Assets 10 Effective Time 11 Maintenance of Records 12 Article 3 PURCHASE PRICE 12 Purchase Price Amount 12 Payment of Purchase Price 12 4 BUYER’S INSPECTION 12 Access to Records 12 Physical Access to the Leases and Wells 13 Article 5 SELLER’S REPRESENTATIONS AND WARRANTIES 13 Organization and Standing 13 Legal Power 13 Authorization and Enforceability 14 Liability for Broker’s Fees 14 No Bankruptcy 14 Litigation 14 Insurance 14 No Liens 14 Judgments 14 Compliance with Law 14 Calls on Production 15 Material Agreements 15 Hydrocarbon Sales Contracts 15 Suspense Proceeds 15 Royalties and Rentals 15 Permits 15 Preferential Rights and Transfer Requirements 15 No Conflicts 15 Consents and Approvals 16 - i - Taxes and Assessments 16 Wells and Equipment 16 Environmental 17 Surface Use 17 Title 17 Article 6 BUYER’S REPRESENTATIONS AND WARRANTIES 17 Organization and Standing 17 Power 18 Authorization and Enforceability 18 Liability for Brokers’ Fees 18 Litigation 18 No Conflicts 18 Consents and Approvals 18 Securities Law, Access to Data and Information 19 Buyer’s Evaluation 19 Article 7 COVENANTS AND AGREEMENTS 19 Covenants and Agreements of Seller 19 Covenants and Agreements of the Parties 20 Article 8 SELLER’S CONDITIONS TO CLOSE 22 Representations 23 Performance 23 Pending Matters 23 Delivery 23 Article 9 BUYER’S CONDITIONS TO CLOSE 23 Representations 23 Performance 23 Pending Matters 23 Delivery 23 Buyer’s Conflicts Committee 24 Article 10 THE CLOSING 24 Time and Place of the Closing 24 Adjustments to Purchase Price 24 Post-Closing Adjustment 25 Actions of Seller at the Closing 26 Actions of Buyer at the Closing 27 Article 11 TERMINATION 27 Right of Termination 27 - ii - Effect of Termination 28 Termination Damages 28 Article 12 TAXES 29 Fees 29 Income Taxes; Transfer Taxes 29 Asset Taxes 29 Asset Tax Returns 29 Article 13 OBLIGATIONS AND INDEMNIFICATION 30 Retained Obligations 30 Assumed Obligations 30 Buyer’s Indemnification 30 Seller’s Indemnification 30 Limitation for Seller’s Indemnification 31 Notices and Defense of Indemnified Matters 31 Remedies 32 Article 14 LIMITATIONS ON REPRESENTATIONS AND WARRANTIES 31 Disclaimers of Representations and Warranties 32 Survival 33 Article 15 MISCELLANEOUS 33 Expenses 33 Document Retention 33 Entire Agreement 33 Disclosure Schedules 34 Waiver 34 Publicity 34 No Third Party Beneficiaries 34 Assignment 34 Governing Law 34 Notices 35 Severability 36 Time of the Essence 36 Counterpart Execution 36 Determinations by Buyer 36 Further Assurances 36 - iii - Exhibit A Leases Exhibit B Wells Exhibit C Material Agreements Exhibit D Form of Conveyance Exhibit E
